BUFFINGTON, Circuit Judge.
In the court below the plaintiff, the owner of patent No. 1,202,646, issued October 24, 1916, to M drill B. Barkley, for a coupon bank deposit book, brought a suit against defendant, charging infringement thereof. On final hearing, the court held Barkley's patent invalid and entered a decree dismissing the plaintiff's bill, supporting its \iew by referring to Hollister v. Benedict Manufacturing Co., 113 U. S. 59, 5 Sup. Ct. 724 (28 L. Ed. 901), where, of an alleged invention of a revenue stamp, Mr. Justice Matthews said:
“It is but tire display of the expected skill of the calling, and involves only the exercise of the ordinary faculties of reasoning upon the materials supplied by a special knowledge, and the facility of manipulation which results from its habitual and intelligent practice, and is in no sense the creative work of that inventive faculty which it is the purpose of the Constitution and the patent laws to encourage and reward.”
Thereupon this appeal was taken.
Our study of the case satisfied us the court below committed no error, and its decree should be affirmed. Its opinion so adequately discusses the case that we restrict ourselves to a brief reference to some of the things which lead us to the same conclusion.
The patent concerns stationery adapted for use in banks receiving Christmas club deposits. The idea of the Christmas club was not original with the patentee; on the contrary, there were large numbers of such clubs, and stationery suitable for receiving and handling deposits, and evidencing both to the bank and to the depositor the fact and the amount of such deposits, were in common use when Barkley entered the field. The patentee, who was in the bank stationery supply business, with the aid of a cashier of a bank which was using the Landis Christmas club system, set about to observe and improve that system, presumably with a view to his company, the present plaintiff, entering into the business of supplying stationery for Christmas clubs. The result of this observation was that Barkley soon saw certain places where the Landis system could be improved, and which, in a general way, may be described as a reversing of that system.
Tlie Landis system consisted in the bank holding a coupon sheet in its hands and delivering to the depositor a coupon detached from such sheet' as credit evidence of his deposit, while the coupon detached from the sheet afforded debit evidence to its bookkeepers of the bank’s receipt of the deposit. In Barkley’s device, the entire outfit was placed in the hands of the depositor in the shape of a compact book of sheets, one half of which sheet was a stub, the other a detachable coupon, showing the amount of the deposit. When the club member deposited his stipulated amount in the bank on the fixed pay day, he delivered the detached coupon with bis money to- the bank; the coupon was stuck on a hook and gave the bank’s bookkeeper the data from which the deposit could be entered at convenience. A single impression of a stamp of the bank, part of which impression went on the stub and part on the coupon to be detached and deposited, authenticated to the bank its receipt of the deposit and to the customer the bank’s admission of his making the deposit.
*724That the Barkley reverse device could be more easily and conveniently handled than the Landis may be conceded; but, like the court below,'we are of opinion it did not involve invention. On the contrary, it was the to-be-expected result which would naturally follow the study of men famiiiár with the banking and stationery business, when they set themselves to study and improve the Christmas Club system, as all bank employees would do. When such a new system was used by the thousands of keen minds, when better detail and further efficiency of such system would be the customary result of the experience that came from use, we would expect improvements, and the ideas such as Barkley worked out are, in our judgment, the steps that would naturally follow use. To take the cleverness of an improver and award the monopoly of an invention thereto would, to our minds, make of the patent law a hindrance, not a help, in the evolution of progress.